963 So. 2d 342 (2007)
James Lamars BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2118.
District Court of Appeal of Florida, Second District.
August 22, 2007.
*343 James Marion Moorman, Public Defender, and Brad Permar, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
James Lamars Brown appeals his convictions and sentences for armed trespassing and aggravated battery with a deadly weapon. We affirm Brown's convictions without comment but strike certain costs imposed by the trial court.
The State concedes that the trial court erred in imposing $25 in costs of prosecution pursuant to section 938.27(1), Florida Statutes (2004), because the State failed to request or provide documentation to support the cost. See Ortiz v. State, 884 So. 2d 77 (Fla. 2d DCA 2004). On remand, this cost may be reimposed if the statutory requirements are met. See Diaz v. State, 901 So. 2d 310 (Fla. 2d DCA 2005). The State further concedes error in the $16.25 cost imposed pursuant to section 938.10, Florida Statutes (2004), which authorizes the imposition of additional costs in cases of certain crimes against minors, because the victim was not a minor. Finally, the trial court's imposition of a $200 cost for the Local Government Criminal Justice Trust Fund pursuant to section 27.3455, Florida Statutes, was error because that statute was repealed, effective July 1, 2004, prior to the date Brown's offenses were committed. See Ch. 03-402, § 153, at 2718, Laws of Fla.
Convictions affirmed; costs award stricken; remanded.
STRINGER and DAVIS, JJ., Concur.